Citation Nr: 1010710	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for left ankle 
disability, claimed as secondary to service-connected right 
ankle disability.  

2.  Entitlement to a rating in excess of 10 percent for right 
ankle disability prior to March 27, 2007, and a rating in 
excess of 30 percent from June 1, 2007.  

3.  Entitlement to an increased (compensable) rating for 
scar, right inguinal area, residual of lipoma excision, right 
spermatic cord.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.  In a rating decision dated in 
October 2007, the RO&IC denied a rating in excess of 
10 percent for the Veteran's service-connected right ankle 
disability prior to March 27, 2007, assigned a temporary 100 
percent rating for surgical convalescence from that date, and 
continued a 10 percent rating from May 1, 2007.  In addition, 
the RO&IC denied an increased (compensable) rating for scar, 
right inguinal area, residual of lipoma excision, right 
spermatic cord, and the RO&IC also denied service connection 
for left ankle disability.  The Veteran's disagreement with 
those decisions led to this appeal.  During the course of the 
appeal, the RO extended the temporary total rating for the 
right ankle through May 31, 2007, and granted a 30 percent 
rating from June 1, 2007.  

In February 2010, the Veteran testified from the RO&IC at a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, DC.  A transcript of the hearing 
is of record.  

The issue of service connection for left ankle disability, 
claimed as secondary to service-connected right ankle 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the February 2010 Board videoconference hearing, the 
Veteran indicated that he wished to withdraw his appeal on 
the issue of entitlement to a rating in excess of 10 percent 
for right ankle disability prior to March 27, 2007, and a 
rating in excess of 30 percent from June 1, 2007.  

2.  At the February 2010 Board videoconference hearing, the 
Veteran indicated that he wished to withdraw his appeal on 
the issue of entitlement to an increased (compensable) rating 
for scar, right inguinal area, residual of lipoma excision, 
right spermatic cord.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran on the issue of entitlement to a rating in excess 
of 10 percent for right ankle disability prior to 
March 27, 2007, and a rating in excess of 30 percent from 
June 1, 2007, have been met, and the appeal as to that issue 
is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran on the issue of entitlement to an increased 
(compensable) rating for scar, right inguinal area, residual 
of lipoma excision, right spermatic cord, have been met, and 
the appeal as to that issue is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran and his representative clearly indicated on the 
record at the February 2010 Board videoconference hearing 
that the Veteran was requesting to withdraw his appeal on the 
issue of entitlement to a rating in excess of 10 percent for 
right ankle disability prior to March 27, 2007, and a rating 
in excess of 30 percent from June 1, 2007, and his appeal on 
the issue of entitlement to an increased (compensable) rating 
for scar, right inguinal area, residual of lipoma excision, 
right spermatic cord.  The Veteran has met the criteria of 
38 C.F.R. § 20.204 for withdrawal of the appeal on these 
issues.  As there remain no allegations of errors of fact or 
law for appellate consideration, the Board does not have 
jurisdiction to review the appeal as to these claims, and 
they will be dismissed.  


ORDER

The appeal on the issue of entitlement to a rating in excess 
of 10 percent for right ankle disability prior to 
March 27, 2007, and a rating in excess of 30 percent from 
June 1, 2007, is dismissed.  

The appeal on the issue of entitlement to an increased 
(compensable) rating for scar, right inguinal area, residual 
of lipoma excision, right spermatic cord, is dismissed.  


REMAND

The issue that remains on appeal is entitlement to service 
connection for left ankle disability, claimed as secondary 
the service-connected right ankle disability.  

At a VA examination in June 2007, the examiner said he had no 
medical records available to him.  The Veteran reported that 
his left ankle was considered to be lax and that laxity came 
about as a result of favoring his service-connected right 
ankle.  The examiner stated he found no laxity of the left 
ankle and the left ankle looked entirely normal.  Evidence 
added to the record subsequent to the June 2007 VA 
examination includes medical records from S.R., M.D., at the 
Rothman Institute.  In May 2007, six weeks after right ankle 
surgery, it was noted that the plan was for the Veteran to 
begin weight bearing on the right as tolerated in a fracture 
boot.  The physician said that regarding the left ankle, the 
Veteran reported he was having increasing pain.  The 
physician said there was tenderness at the region of the 
lateral ankle, which was consistent with a sprain.  He wrote 
a prescription for ankle stirrup and said that this and the 
fact that the Veteran would begin weight bearing on the right 
would hopefully diminish some of the weight the left lower 
extremity had been bearing and should ameliorate some of his 
symptoms.   

Additional records from the Rothman Institute show that on 
physical examination in late June 2007, Dr. S.R. was noted 
that the Veteran was 12 weeks status post right ankle 
surgery.  On physical examination, the physician noted the 
left ankle was unstable to anterior drawer, and inversion 
stress testing was tender over the lateral ankle.  The 
records show the Veteran returned in September 2007 
complaining about increasing dysfunction of the left ankle.  
He was noted to have a history of recurrent sprains on the 
left ankle, most recently a few days ago.  On physical 
examination, the left ankle had overt instability with a 
positive anterior drawer, and positive varus stress test.  
The physician stated that an MRI showed evidence of an 
avulsion fracture of the tip of fibula with a loose body in 
the area, which appeared old and there was tearing of the 
anterior talofibular ligament.  

In his November 2007 notice of disagreement with the RO&IC's 
denial of service connection for left ankle disability, the 
Veteran said that due to the stress brought on from the right 
ankle he was scheduled for reconstructive surgery on his left 
ankle, which was to be in December 2007.  

At the February 2010 videoconference hearing, the Veteran 
testified that over the past 20 years he had been using his 
left ankle to protect the right ankle.  He testified that Dr. 
S.R. at the Rothman Institute had told him it was 
overcompensation.  The Veteran testified that he eventually 
had to have surgery on the left ankle in December 2006 [sic 
2007].  The Veteran testified that his family physician, 
D.G., M.D., had also said he was overcompensating with the 
left ankle.  

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the United States Court of Appeals for Veterans Claims held 
that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  As the issue on appeal concerns the etiology 
of the Veteran's claimed left ankle disability, the Board 
finds that the Veteran should be afforded a VA examination 
that considers all the evidence of record.  See38 C.F.R. 
§ 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO&IC should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated or evaluated his claimed 
left ankle disability at any time since 
service.  Of particular interest are 
records from his S.R., M.D., and from the 
Rothman Institute, dated from 
September 2007 to the present, including 
any operation report for surgery on the 
left ankle, most likely in December 2007.  
Also of interest are records from the 
Veteran's family physician, D.G., M.D., 
pertaining to the left ankle and dated at 
any time since service.  

After the Veteran has signed the 
appropriate releases, identified 
medical records not already associated 
with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  Then, the Veteran should be 
provided a VA orthopedic examination by 
a physician.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review.  A notation that 
this record review took place should be 
included in the examination report.  
After review of the record and 
examination of the Veteran, the 
physician should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any left ankle disability 
currently present or present at any 
time from January 2007 to the present, 
had its onset in service or is causally 
related to any incident of service.  

Importantly, the physician should also 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any left 
ankle disability currently present or 
present at any time from January 2007 
to the present was caused or 
chronically worsened by the service-
connected right ankle disability.  

All examination findings, along with 
the complete rationale for all opinions 
expressed, should be included in the 
examination report.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of 
all notifications, including the 
address where the notice was sent must 
be associated with the claims folder.  
The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for 
left ankle disability, claimed as 
secondary to service-connected right 
ankle disability.  If any benefit 
sought remains denied, issue an 
appropriate supplemental statement of 
the case and provide the Veteran and 
his representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


